DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2021, has been entered.
 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7 and 9-16 are rejected under 35 U.S.C. 103 as being anticipated by Kim et al. (US 2015/0228927; cited by Applicant, hereinafter, Kim) in view of Choi et al. (US 2016/0260928; cited by Applicant, hereinafter, Choi).
Regarding claim 1, Kim discloses a display apparatus (Figs. 1-5, ¶ [0059]), comprising: 
a substrate 110/210 (Figs. 1 and 4, ¶ [0044]) having a display area (Figs. 1 and 4, ¶ [0044]: “display region I”) and a peripheral area (Figs. 1 and 4, ¶ [0044]: “peripheral region II”) outside the display area; 
a first insulating layer 118/218 (Figs. 1 and 4, ¶ [0046]: “insulation layer 118”) over both the display area and the peripheral area (Figs. 1 and 4, ¶ [0044]: “display region I” and “peripheral region II”); 
a first dam 182/282 (Figs. 1 and 4, ¶ [0052]) over the peripheral area (¶ [0044]: “peripheral region II”) and spaced apart from the first insulating layer 118/218 (Figs. 1 and 4); 
an electrode power supply line 130/230 (Figs. 1 and 4, ¶ [0044]) over the substrate 110/210 (Figs. 1 and 4), at least a part of the electrode power supply line 130/230 (Figs. 1 and 4) being located between a first end of the first insulating layer 118/218 (Figs. 1 and 4; see labeled Figure 4 below) and the first dam 182/282 (Figs. 1 and 4); 
a protection conductive layer 135/235 (Figs. 1 and 4, ¶ [0044]) over the first insulating layer 118/218 (Figs. 1 and 4), the protection conductive layer 135/235 (Figs. 1 and 4) extending over the electrode power supply line 130/230 (Figs. 1 and 4) and electrically connected to the electrode power supply line 130/230 (Figs. 1 and 4, ¶ [0044]); 
electrodes 122 are formed between portions of the pixel defining layer 128, and thus, electrodes 122 read on a pixel electrode) over the first insulating layer 118/218 in the display area (Figs. 1 and 4, ¶ [0044]: “display region I”); 
an opposite electrode 126/226 (Figs. 1 and 4, ¶ [0046]) over the pixel electrode 122/222, the opposite electrode 126/226 (Figs. 1 and 4) extending to the peripheral area (Figs. 1 and 4, ¶ [0044]: “peripheral region II”) to contact the protection conductive layer 135/235 (Figs. 1 and 4); and 
a capping layer 290 (Figs. 4 and 5, ¶ [0059]-[0060]) covering the opposite electrode 226 (Figs. 4 and 5) and extending outside the opposite electrode 226 (Figs. 4 and 5) such that an end of the capping layer 290 (Figs. 4 and 5) is on the first insulating layer 218 (Figs. 4 and 5); and
	an encapsulation layer 260 (Fig. 4, ¶ [0062]) covering the capping layer 290 (Fig. 4) and extending outside the capping layer 290 (Fig. 4) such that a lower surface of the encapsulation layer 260 (Fig. 4) contacts at least a portion of the protection conductive layer 235 (Fig. 4) that is over the first insulating layer 218 (Fig. 4); and
	wherein the first insulating layer 118/218 (Figs. 1 and 4) comprises an aperture (Figs. 1 the insulating layer 118/218 has an aperture through which the electrode 135/235 contacts the power supply line 130/230; also see Fig. 8 which shows the aperture in insulating layer 318 through which electrode 335 contacts power supply line 330) completely penetrating the first insulating layer 118/218 (Figs. 1 and 4) in a thickness direction of the first insulating layer (Figs. 1 and 4) in the peripheral area (¶ [0044]: “peripheral region II”) at a location between the display area (Figs. 1 and 4, ¶ [0044]: “display region I”) and the first end of the first insulating layer 118/218 (Figs. 1 and 4); and
see labeled Figure 4 below) and the first dam 182/282 (Figs. 1 and 4).  
[AltContent: textbox (a first end of the first insulating layer 218)][AltContent: arrow]
    PNG
    media_image1.png
    853
    559
    media_image1.png
    Greyscale


	Thus, Kim discloses all the limitations of the claim with the exception of disclosing wherein the encapsulation layer 260 is an inorganic encapsulation layer.  However, Choi discloses an analogous display apparatus (Figs. 1-3, ¶ [0051]), including a substrate 100 (Fig. 1), a display 200 disposed on the substrate (¶ [0051]), and an encapsulation layer 300 (Fig. 3) disposed on the display (¶ [0051]).  Choi further discloses wherein the encapsulation layer 300 (Fig. 4) comprises an inorganic encapsulation layer 310 (¶ [0082]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention, to combine the teachings of Kim and Choi, and have the encapsulation layer 260 of Kim comprise an inorganic encapsulation layer which covers an entire surface of the display, as taught by Choi (¶ [0082]), for the purpose of enhancing the sealing force of the encapsulation layer, and thus, improving the reliability of the device.
	Regarding claim 3, Kim in view of Choi further discloses a bonding strength between the inorganic encapsulation layer 260 (Fig. 4) and the protection conductive layer 235 (Figs. 4 and 5) is higher than a bonding strength between the inorganic encapsulation layer 260 (Fig. 4) and the capping layer 290 (Figs. 4 and 5) (note that layer 164/264 of the encapsulation layer 160/260 is an inorganic material including a metal compound (¶ [0051]), and conductive layer 135/235 also comprises a metal material (¶ [0079]: “third electrode 335 may be formed using a metal”), and thus, it is implicit that the bonding strength between layers 264 and 235 would be higher than the bonding strength between layers 262 and 290, which comprises a bond between organic layer 262 (¶ [0051]) and an inorganic layer 290 (¶ [0060])).

Regarding claim 5, Kim in view of Choi further discloses wherein the protection layer 295 (Figs. 4 and 5, ¶ [0061]) extends outside the capping layer 290 (Fig. 5) such that the capping layer 290 (Figs. 4 and 5) and the inorganic encapsulation layer 260 (Fig. 4) do not directly contact each other (Figs. 4 and 5). 
Regarding claim 6, Kim further discloses wherein an end of the protection layer 295 (Figs. 4 and 5) is over the first insulating layer 218 (Figs. 4 and 5). 
Regarding claim 7, Kim further discloses wherein an end of the protection layer 295 (Fig. 5) contacts the protection conductive layer 235 (Fig. 5). 
	Regarding claim 9, Kim in view of Choi further discloses wherein a bonding strength between the protection layer 295 (Figs. 4 and 5) and the inorganic encapsulation layer 260 (Fig. 4) is higher than a bonding strength between the capping layer 290 (Figs. 4 and 5) and the inorganic encapsulation layer 260 (Fig. 4) (¶ [0059]-[0060]: the protection layer 295 is formed between the encapsulation layer 260 and the capping layer 290, and thus, it is implicit that the bonding strength between layers 260 and 295 would be higher than that between layers 260 and 290).
	Regarding claims 10-12, Kim further discloses: (i) a second dam 184/284 (Figs. 1 and 4, ¶ [0052]) between the first dam 182/282(Figs. 1 and 4, ¶ [0052]) and the first insulating layer 118/218 (Figs. 1 and 4), at least a part of the second dam 184/284 (Figs. 1 and 4) being located over the protection conductive layer 135/235 (Figs. 1 and 4); (ii) wherein a height of the first 
	Regarding claim 13, Kim further discloses wherein an end of the capping layer 290 (Fig. 5) is between an end of the first insulating layer 218 (Figs. 4 and 5) and the aperture (Figs. 4 and 5). 
	Regarding claim 14, Kim further discloses wherein the capping layer 290 (Figs. 4 and 5) has an upper surface corresponding to an unevenness of an upper surface of a layer 226/235 (Figs. 4 and 5) below the capping layer 290.
	Regarding claim 15, Kim in view of Choi further discloses wherein the lower surface of the inorganic encapsulation layer 260 (Fig. 4) contacts the protection conductive layer 235 (Fig. 4) from the portion of the protection conductive layer 235 (Fig. 4) that is over the first insulating layer 218 (Fig. 4) to the second dam 284 (Fig. 4).
	Regarding claim 16, Kim further discloses wherein the protection conductive layer 135/235 (Figs. 1 and 4, ¶ [0044]) fills the aperture (Figs. 1 and 4).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0228927; cited above) and Choi (US 2016/0260928; cited above), as applied to the claims above, and further in view of Park (US 2013/0230664).
Regarding claim 8, Kim in view of Choi discloses all the limitations of the claim, as set forth in the rejections above, with the exception of disclosing wherein the protection layer comprises lithium fluoride (LiF).  However, Park discloses an organic light emitting device (Fig. 1D), wherein a protection layer (¶ [0053]: “protective layer”) is formed between the encapsulation layer 20 (Fig. 1D) and the top electrode 13C (Fig. 1D), wherein the protection layer comprises lithium fluoride (LiF) (¶ [0053]).  
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to combine the teachings of Kim, Choi and Park, and form the protection layer comprising lithium fluoride, because such a modification would have been considered a substitution of art recognized equivalent materials, for the purpose of reducing or preventing damage to the opposite electrode, during the encapsulation forming process (Park: ¶ [0053]).
Response to Arguments
Applicant’s arguments filed January 7, 2021, have been considered but are not persuasive.  
Regarding the rejection of claim 1, Applicant argues: 
“Kim does not appear to teach or suggest at least a part of an electrode power supply line being located between a first end of a first insulating layer and a first dam, the first insulating layer comprising an aperture penetrating completely through the first insulating layer 

The argument is not persuasive.  Note, Kim discloses:
wherein at least a part of the electrode power supply line 130/230 (Figs. 1 and 4) being located between a first end of the first insulating layer 118/218 (Figs. 1 and 4; see labeled Figure 4 above in the rejection) and the first dam 182/282 (Figs. 1 and 4); and
wherein the first insulating layer 118/218 (Figs. 1 and 4) comprises an aperture (Figs. 1 the insulating layer 118/218 has an aperture through which the electrode 135/235 contacts the power supply line 130/230; also see Fig. 8 which shows the aperture in insulating layer 318 through which electrode 335 contacts power supply line 330) completely penetrating the first insulating layer 118/218 (Figs. 1 and 4) in a thickness direction of the first insulating layer (Figs. 1 and 4) in the peripheral area (¶ [0044]: “peripheral region II”) at a location between the see labeled Fig. 4 above in the rejection); and
	wherein the protection conductive layer 135/235 (Figs. 1 and 4) contacts the electrode power supply line 130/230 (Figs. 1 and 4) at a location between the first end of the first insulating layer 118/218 (Figs. 1 and 4; see labeled Figure 4 above in the rejection) and the first dam 182/282 (Figs. 1 and 4).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUL KALAM whose telephone number is (571)272-8346.  The examiner can normally be reached on 10:00 AM - 6:00 PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 






/ABUL KALAM/Primary Examiner, Art Unit 2829